Mr. Chief Justice Moore
delivered the opinion of the Court.
The parties appear in the same order as in the trial court and we will refer to them as plaintiff and defendant.
*379The action originated and was adjudicated in the county court of Adams county. That court entered judgment for $800.00 in favor of defendant upon his counterclaim. Plaintiff appealed to the district court and defendant moved for dismissal of the appeal on the ground that it was not taken in accordance with the statutes governing appeals from the county court to the district court.
The trial court granted the motion to dismiss, and after denial of a motion for rehearing the appeal of plaintiff was dismissed. Plaintiff seeks review by writ of error. There is no appearance for defendant.
The record before us and the brief filed by counsel for plaintiff make mandatory a reversal of the judgment of dismissal. If defendant is not sufficiently interested to direct our attention to applicable legal principles which might be urged in support of the judgment, we do not feel obligated to undertake the task of serving as counsel on his behalf. It is not the duty of this court to embark on a research of the authorities to discover whether an apparently strong position of a plaintiff in error can be dissipated by a doctrine of the law which is not readily apparent on the face of the record being examined. We are justified in assuming that defendant entered no appearance in this court for the reason that he did not desire to take issue with the argument advanced by plaintiff for reversal of the judgment.
The judgment is reversed and the cause remanded to the district court with directions to reinstate the appeal and proceed to trial on the merits.
Mr. Justice Sutton, Mr. Justice Day and Mr. Justice Frantz concur.